Instrument for Stability - Financing instrument for development cooperation - Financing instrument for the promotion of democracy and human rights worldwide - Financing instrument for cooperation with industrialised countries - Financing instrument for development cooperation (debate)
Τhe next item is the joint debate on the following reports:
the report by Franziska Katharina Brantner, on behalf of the Committee on Foreign Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1717/2006 establishing an Instrument for Stability - C7-0042/2009 -,
the report by Gay Mitchell, on behalf of the Committee on Development, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation and Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide - C7-0043/2009 -,
the report by Kinga Gál and Barbara Lochbihler, on behalf of the Committee on Foreign Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation and Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide - C7-0158/2009 -,
the report by Helmut Scholz, on behalf of the Committee on International Trade, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1934/2006 establishing a financing instrument for cooperation with industrialised and other high income countries and territories - C7-0101/2009 - and
the report by Charles Goerens, on behalf of the Committee on Development, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation - C7-0079/2010 -.
Mr President, we have a number of financing instruments to deal with today. We have already debated one aspect this morning, but I am going to start by talking about the Instrument for Stability. This instrument was created in 2006 and is the best funded instrument in the areas of the non-proliferation of weapons of mass destruction, conflict prevention, civil post-disaster support, civil peacebuilding measures and also for justice and policing in the anti-terrorism sphere. Despite this, the size of the funding is relatively small. So far, it only amounts to EUR 1.4 billion in the financial perspective. This is not a lot of money, but it is good money, as it can be used relatively flexibly. Consideration has repeatedly been given to cutting this, but so far, we have always managed to ensure that it has not been cut in the budget. What is the mid-term review of this instrument about? What is up for debate? Well, there are a small number of points, but some of them are important in terms of content. First of all, the long-term measures under Article 4(3) are designed to make it possible to put in place measures to promote women in political processes, in particular, with regard to the media. What we are actually talking about here, therefore, is the transfer of an already very successful field into Article 4(3). So far, support has been given for media appearances by Afghan women standing for parliament. We would like to have this incorporated into the long-term measures, rather than only being in the short-term measures, so that these women can continue to be supported in this way over the longer term.
Secondly, we want to see the peacebuilding partnership explicitly mentioned in the directive, not only in order to reward the development of formal dialogue with civil society, but also in order to bring the concept into the new era of the European External Action Service. It should not be allowed to disappear, and we therefore think it is important that it should receive specific mention.
Thirdly, we are voting in favour of the increase in the proportion of funding for long-term measures under Article 4(3) from 5 to 10%. However, I would like to remind the High Representative, once again, that the Committee on Foreign Affairs did endorse this increase at the last minute, as we were promised that, in future, extensive measures would be undertaken under the auspices of the Instrument in the fight against landmines, cluster bombs and leftover stocks of ammunition. In other words, this increase in the long-term measures of 5% of the overall budget line to 10% was agreed on a conditional basis and we expect that you, Baroness Ashton, and the External Action Service will stick to this agreement and that the strategy paper for 2012/2013 will reflect that. This is important to us, in other words. To do otherwise would not be in the spirit of the agreement.
If Parliament and the Commission prevail, however, the biggest innovation in the content of the text in the mid-term review will be the explicit expansion of the remit to include small arms and light weapons (SALWs). At this point, I want to call on the Presidency once again to accept this idea. The European Court of Justice has ruled in favour. I know that it still pains some to accept this, but I hope that, with the External Action Service, we will now perhaps be able to overcome this disjunction between the Council and the Commission and to obtain agreement on how to proceed on the issue of small arms and light weapons. I found this to be a very important point.
My final point concerns the issue of delegated acts. We have already discussed this issue this morning. I believe that we need a political solution in this regard and not a judicial one, which would represent a dead end. One final very brief point: when it comes to the Instrument for Stability and programming in the External Action Service - we are truly convinced that planning and programming must continue to rest with those people who have been responsible for this up to now and that those people must not be downgraded to 'financial management' but instead must continue to carry out content planning.
(DE) Mr President, I would like to voice my displeasure about the fact that, while we are today dealing with important topics such as funding, development aid and democratic principles, only 14 Members - I believe I have counted correctly - have been able to make it, obviously thanks to some competing or unfortunately-timed event, as everyone else has been disciplined enough to attend the other event. It is unfair on those making presentations and on those acting as rapporteurs today, as well as on fellow Members, and I am not even going to mention the staff and the representatives of the Commission who have to sit here in front of an empty Chamber.
Colleagues, this is not a point of order: it is an interesting point and it might play on some local TV, but it is not a point of order. Kindly do not interrupt the session with such points.
Mr President, ladies and gentlemen, the rapporteur for the Committee on Development, Mr Mitchell, has asked me to substitute him because he could not be present today. I would like to thank him for the work he has carried out with his customary punctuality and for the quality of his proposals, which received a favourable opinion - I would say unanimously - from the Committee on Development. For the reasons I will state, but, above all, for the work that Mr Mitchell has carried out up to today, I am convinced that the report can be voted through with a broad majority.
I now turn to the report. During 2009, the European Commission tabled a proposed amendment to Regulation 1905/2006, which establishes a financing instrument for development cooperation. Through this proposal, the Commission asked Parliament to adopt an amendment that would allow non-governmental organisations to benefit from tax relief when operating in developing countries. We accepted the request.
However, the regulation for development cooperation also contains implementing rules for the European Union's development policy. These rules provide that when the Commission accepts financing, it must follow comitology procedures. This means that Parliament can examine these financing proposals and, if the Commission oversteps its authority, Parliament may adopt resolutions to ask the Commission to change the decisions in question.
Merely between 2006 and today, Parliament has felt that the Commission had exceeded its executive competences in at least 12 cases, but only in three of these did the Commission in fact amend or withdraw its draft decision. Following the entry into force of the Treaty of Lisbon, the Committee on Development proposed the application of the procedure for delegated acts established by Article 290 of the Treaty on the Functioning of the European Union.
The adoption of this procedure would mean that Parliament would have a more significant role, at least in the strategic financing decisions that the European Commission has to adopt. In effect, according to the Treaty of Lisbon, in some well-defined cases, Parliament can delegate the power to take strategic decisions to the Commission, but what could these decisions be? In our opinion, the legislature is responsible for choosing which countries the European Union should supply with development aid.
There is then this question over which sectors to give funding priority to: education, health, environmental protection, capacities for good government or development of small businesses? Also, how are we to ensure transparency in the management of development aid?
These are the choices and the subjects in which the European Parliament must play a more important role than it has in the past. In these sectors, it must be the legislature that gives precise indications to the executive. In the end, I believe that this is the way that the requests of European citizens are going. I sincerely hope for the greatest possible consensus on this report by Mr Mitchell.
Mr President, Commissioner, Mrs Ashton, ladies and gentlemen, the European instrument for democracy and human rights is the financing instrument that supports human rights, the rule of law, the protection of democracy and the prevention of conflicts around the world. The beneficiaries of this financing instrument are, in the first instance, civil society organisations, those civil society organisations and individuals which fight for human rights in the most difficult conditions, in third countries. The great advantage of this financing instrument, as opposed to other geographic instruments, is that it can be paid out without the consent of the government of the country receiving the aid. Therefore, its role is of great importance. Nevertheless, in the case of this instrument, it has not been possible to finance the costs relating to VAT payments out of Community funds. Therefore, the European Commission's initiative suggested a technical amendment that would have helped the work and operation of civil society organisations in third countries using these funds. Since such organisations are of crucial importance for the promotion of human rights in these countries and for developing political pluralism, it is very important not to make the work of these organisations, which already face difficult situations, even more difficult. We therefore welcome the Commission's initiative and, with the consent of my fellow rapporteur, Mrs Lochbihler, we lend it our full support. However, this is only one side of the coin.
On the other side is the political significance of this matter. The issue of the financial instrument has become part of the interinstitutional struggle which has been going on for a year now. It is precisely because the instrument for financing human rights is essential for civil society organisations that it is important for the European Parliament to have a part in shaping the strategic and multiannual framework programmes. What we are fighting for is that the European Parliament should have a say, insofar as it deems it necessary, in the elaboration of strategic plans for the financing instrument, through annual reviews rather than at seven-year intervals, at the time of the budgetary cycles. This is the purport of the amendments which we hereby wish to support. The Treaty of Lisbon confirmed the European Parliament's right of oversight, which is, in effect, the institution of a 'delegated act' which my fellow Members have already mentioned, and which we think we need to enforce and implement in this case. The matter at hand is indeed the first example of the increased role of the European Parliament since 1 December 2009.
Following the discussions we have had so far and the parliamentary debates, we, the rapporteurs on the financing instruments, have reached the joint conclusion that the dossier should be sent for second reading, and we are sending a serious political message to the institutions, because now, since the entry into force of the Treaty of Lisbon, we should act in the spirit of the treaty. We believe that these are the very instruments for which it is most crucial that Parliament truly exercise its democratic right of oversight.
Mr President, ladies and gentlemen, the European Instrument for Democracy and Human Rights is a very recent instrument. It can already be said, however, that it does a lot of meaningful and important work. You can see that from the feedback that we get from representatives of civil society, both within and beyond the EU. It is also a very positive complement to our human rights policy in the European Parliament and in the EU as a whole.
Work on human rights often takes place under very difficult conditions. It is therefore particularly important that these instruments provide the ability for the EU to grant financial support to civil society establishments without the government in question having to give its consent, and potentially without it even having to be informed of the financial support in question by the EU. We should stress a number of times that this aid is to be retained and - where necessary - extended.
Like my co-rapporteur, Mrs Gál, I can endorse the Commission proposal that there should be a tax abatement in those countries where payments from this financing instrument are still taxed. That, too, would significantly ease the work of the NGOs in question.
However, I see it as a constant challenge in work with this financing instrument that, on the one hand, we also have complaints or negative feedback in this connection that makes quite clear that it leads to more red tape for civil society organisations that seek support from this instrument. On the other hand, of course, there is the necessity for transparency with regard to what money is spent on and whether and how it is used. However, we should take seriously the repeated complaint by small organisations, in particular, that they are put off from using this support and this is an issue we need to tackle now.
By the same token, I see it as a challenge that it is difficult to reach a lot of local organisations in the countryside, rather than in the metropolises of the global South, in other words, to make them aware that a financing instrument of this nature exists and how they can administer it. Imagine the following situation: in a rural area where there is not always electricity, paper trails are perhaps an exception rather than the rule - that makes it necessary for particular attention to be focused on achieving these initiatives. I see an opportunity in enlarging the EU embassies on the ground at this point - and it is, of course, actually settled that there are also to be responsibilities, and staff on hand, in each local EU embassy to speak up for human rights and democracy - in these civil servants - who I will now refer to as human rights agents - intensively engaging in taking on precisely this role as a mediator and this remit to provide information and communications, and also in getting through to local initiatives that perhaps do not have the ability to communicate in English, French, Spanish or another EU language.
It is still far too early, at present, to undertake a comprehensive evaluation of the Instrument. The timeframe is much too short - the results would not stand up very well. In a few years' time, however, we need to very intensively devote ourselves to a comprehensive evaluation of this kind. By evaluation, I mean not only looking back at what went well, but also considering what new ideas we should adopt and how we can further develop the financing instrument.
Member of the Commission. - Mr President, I would like to thank all the rapporteurs - Ms Brantner, Ms Gál and Ms Lochbihler, as well as Mr Mitchell, Mr Scholz and Mr Goerens.
The proposals before us result from the mid-term review conducted by the Commission in 2009 at Parliament's request. That review concluded that the instruments are working well. This is very positive and it gives a stable framework for our external relations until 2013. In some cases, the Commission proposed only technical amendments in order to bring them into line with the other instruments. We are glad that we have your support on these technical issues.
The big issue identified in the review was Parliament's objections concerning aid under the Development Cooperation Instrument (DCI) which could not be considered to be official development assistance. Here, the Commission took the views of this House fully into account. We tabled a proposal broadening the industrialised countries' instrument to cover activities which cannot be eligible as official development assistance. This is about engaging with important bilateral partners and global players with whom the European Union has a strategic interest in promoting diversified links, such as India, China or Brazil. These countries are also interested in engaging in economic, academic, business and scientific exchanges with the European Union.
This amended instrument, called ICI Plus, is a short-term solution for three years. We do not prejudge the future revision of external action financial instruments for the period after 2013. Parliament has already approved a budget for this instrument in 2010. In order to implement the budget for 2010, the instrument needs to be adopted now, so I very much welcome the work done by the rapporteurs in finding a large measure of agreement.
On the instrument for stability, the Commission proposed to include EU action against the proliferation of small arms and light weapons, following the ruling of the Court of Justice in 2008. We are discussing the issues raised in Council and must find an agreed solution. I can also assure you that funding for civil society under the crisis-preparedness component of the stability instrument will further increase this year.
Moreover, funding is scheduled to double over the years 2011-2013 for the peacebuilding partnership. This will provide ample scope for funding civil society actions. Even more important is the share of 22% for civil society funding under the crisis response budget since 2007. This shows the capacity of NGOs in peacebuilding and crisis response. It is an excellent example of the added value the stability instrument has brought to comprehensive EU action in fragile and conflict-affected countries worldwide.
Since the proposals concerning the mid-term review, another amendment to the DCI was presented on 17 March 2010. The so-called Banana Accompanying Measures have a clear objective: to support the adjustment of 10 ACP banana-exporting countries to changing EU import tariffs for bananas.
Bananas were the subject of the world's longest-running trade dispute. The EU had to find a solution and conclude an agreement in compliance with WTO rules. The Banana Accompanying Measures are an integral part of this agreement and the tariff reductions are already in place.
I would very much like to thank again the rapporteur for his very constructive attitude. I think we now have an effective programme that could start as soon as we have adopted it. The tariffs are already in place and the ACP countries are urgently looking for the financial support the EU promised during the negotiations.
Now we come to the most debated issue. Committees have all adopted amendments in order to treat strategy papers and multiannual programmes as delegated acts under the new treaty procedure in Article 290. As you know, the Commission and also the Council do not share this point of view. We think these strategy papers and multiannual programmes do not fall within the scope of Article 290 since they do not supplement or amend certain non-essential elements of the legislative act.
However, we fully agree with the necessity to ensure Parliament's strong involvement in overall strategic decisions. It is also in the interests of us all to ensure that programming can be done in a practical and smooth way. So far, Parliament has been involved through the democratic scrutiny procedure which was agreed in 2006 as regards the strategic papers and multiannual programming. Through these procedures, the Commission engages in dialogue with Parliament on the content of the strategies. This consultation process goes beyond the strict bounds of comitology.
Let me be clear: we definitely need to find a solution now. The Commission is open to discuss with Parliament in order to find a way forward that addresses Parliament's concerns. The three chairpersons last week sent an invitation for an informal meeting between the steering committee in charge of this issue in Parliament, the Commission and the Council.
We very much welcome this invitation. The High Representative, a representative from the Council and myself met the steering group this morning. It was a very fruitful meeting and it very clearly confirms that it is necessary to find a solution in the shortest possible time so as to give full effect to the Treaty of Lisbon by also respecting pressing practical concerns, not least as regards the budget.
I feel confident that we can find a solution if we act together.
Mr President, Baroness Ashton, Commissioner Piebalgs, honourable Members, I too, on behalf of the Council of course, should like to thank the rapporteurs for their work and their involvement. Allow me to add a few words to Commissioner Piebalgs' comments, which the Council naturally fully endorses.
The Commissioner rightly drew attention to the main issue that remains unresolved, namely, Parliament's wish to see the strategic papers and multiannual programming treated as delegated acts. I do not intend to present in detail the Council's position here this afternoon, but I will just say that the Presidency is obviously more than happy to reach an agreement that satisfies the three institutions and that enables us to adopt the financing instruments as quickly as possible. Admittedly, I am thinking more specifically in this context of the previously mentioned ICI Plus and of the Banana Accompanying Measures.
I am delighted with this morning's meeting with Baroness Ashton, Commissioner Piebalgs and the rapporteurs. We feel that this meeting is a clear testament to the genuine will of our three institutions to secure an agreement, and the Presidency believes, as you know, that the current debate on the financing instruments should be kept separate from the negotiations under way between Parliament and the Council with regard to the committee procedure and delegated acts.
For the time being, you are aware that the Council is still examining these two issues and that any possible solution must indeed be endorsed by your Parliament. That is why, in view of the urgent need to adopt the financing instruments, we must take the exceptional step of developing a solution that is specifically tailored to them.
The Belgian Presidency will ensure, for its part, that the work which was asked to be carried out following this morning's meeting makes swift progress and produces tangible results that will allow us to reach an agreement as soon as possible. This morning's meeting leads us to believe that Parliament fully shares this objective.
Mr President, I am speaking on the subject of the ICI+ Instrument. The Instrument for cooperation with industrialised and other high income countries and territories (ICI) was launched in the previous parliamentary term. In an opinion, the Committee on Foreign Affairs called for a financing instrument for foreign affairs to be created that had no connection with development aid but was aimed at the countries of Latin America, Asia and the Middle East. The Commission then created the little instrument that is the ICI Instrument. Unfortunately, the Commission saw this as an interim solution. It replenished the Development Cooperation Instrument (DCI) countries but otherwise, produced little that was new and treated it as a trade instrument. The Committee on Foreign Affairs therefore put forward an amendment concerning the title of the instrument that clarified the original intention to identify it as a foreign policy instrument. The new title is a 'Financing instrument for cooperation with countries in the Middle East, Asia, the Americas and South Africa'. We ask for your support for this. It would be worse than regrettable if the EU had no foreign policy financing instrument that was actually named as such.
rapporteur for the opinion of the Committee on Development. - Mr President, we must look at how the financing instruments - the DCI, the stability instruments and the human rights instruments - are important for the soft power that the European Union exercises around the world. That soft power is growing, as demonstrated by our election monitoring, observation, democracy campaigns, and so on.
Parliament gave up 16 scrutiny instruments when it created the DCI. We had 16 core decision powers which we gave up to the Commission in order to control the DCI instrument and facilitate greater cooperation. This is working well. Now we have a stability instrument for post-crisis development. It needs to be fortified with a substantial amount of money, as there are many civil crises, civilian crises and military crises around the world. There are currently 36 civil conflicts.
In the same manner, I think the human rights instrument needs to have oomph. It is just not good enough for us to talk and talk and talk: we need to have people on the ground, instruments for monitoring elections, good governance and all the other things for which we require funds. I am very pleased to support this.
Allow me to begin by expressing my full agreement with the conclusions from Mr Goerens's report on the need for the Development Cooperation Instrument (DCI) and its benefit to the European Union's policies to continue.
I also agree that the European Union must find a way to continue supporting banana-growing countries, even after the World Trade Organisation banned the granting of soft terms from the start of this year. Incidentally, the Commission has not, strangely enough, carried out even once, between 1994 and now, an assessment of the assistance's impact on these 12 countries, which is something that must be changed in the future.
The point which the Committee on Budgets is insisting on and which we do not agree with is resources being cut from other policies so that the EUR 190 million in question is allocated for the next three years. There is a principle which we insist must be protected, namely, new policies must be funded using new resources. This means that this new policy, even though it could be provided for in the financial framework from the European Commission, ought to be provided for in the budget and not funded at the expense of other programmes.
on behalf of the PPE Group. - Mr President, High Representative, Commissioner, I would like to welcome first of all Commissioner Piebalgs' detailed and positive statement on the situation and his conclusions that the financial instruments are working well.
I think the stability instrument has been very useful in addressing conflicts and crises and we should, therefore, focus more on prevention and follow-up. This also means robust support for civil society building. Here again, the announcement of a substantial increase in funds for peacebuilding is to be welcomed.
We also welcome the news of, and understand the need for, the rise in the ceiling of measures under Article 4(1) from 7% to 10%. At the same time, it is crucial to ensure that the different EU instruments and programmes are used coherently and with an understanding of complementarity.
The Lisbon Treaty has to make the EU more coherent and efficient. We have understood in this Parliament the need for technical modifications. The question is rather about the political solution, as has been pointed out. This concerns delegated acts and the European Parliament's right to scrutiny.
Today, I am encouraged by the statements of openness on the side of both the Council and the Commission. This is a sign that you are prepared to reach agreement in the shortest possible time. I very much hope that we can reach such an agreement guaranteeing the rightful balance between the EU's three institutions.
Mr President, ladies and gentlemen, first of all, I should like to congratulate Mr Scholz for drafting this report, which establishes a financing instrument for cooperation with industrialised countries. It is right that this instrument is managed by the Committee on International Trade because, above all, it relates to cooperation with industrialised countries and emerging countries, so there is a certain difference compared to other instruments.
First and foremost, I think it is necessary to emphasise the role of Parliament. We have lost too much time in a tug of war with the Council and the Commission on an obvious issue after the Treaty of Lisbon. We must defend the centrality of Parliament, in regard to both delegated acts and executive acts. Secondly, I think it important to underline the strategic importance of this whole game and, thirdly, the need to intensify collaboration with developing countries and emerging countries, without taking money away from the poorest countries.
We must make an effort, within the budget of the European Union, to divert more resources to the poorest countries, bearing in mind that the problems with emerging countries are mostly to do with rules, rather than financing. In any case, innovation must also be supported, but with additional resources that have not been taken away from the poorest countries.
Mr Chastel, Baroness Ashton, ladies and gentlemen, today, we are debating various financial instruments that enable the European Union to act in foreign affairs. All these instruments are of a relatively recent date and are, moreover, of quite an original nature. We have previously had nothing comparable and, elsewhere in the world or in other international or supranational institutions, there are, in fact, very few models of the kind of instruments that the European Union is developing. Because of the groundbreaking nature of this body of instruments, we wisely agreed that we would evaluate them after only a few years and, where necessary, adjust them. That is what is keeping us busy here this afternoon.
However, there are other important changes which have occurred in the meantime. These days, we have a High Representative who is also Vice-President of the Commission. During this sitting, we have been asked to approve the basic texts on the subject of the European External Action Service, which is, so to speak, a diplomatic arm of the European Union. That, too, is a very important innovation.
Last, but not least, the powers of this House have been considerably extended. We have, so far, had ample opportunity to exploit those powers and, as tends to be the case with young institutions, you push as far as you can to assert those new powers to the maximum. Therefore, we are currently discussing with the other institutions where exactly lines need to be drawn.
I am also pleased at what both Commissioner Piebalgs and the President-in-Office have said about there being a will to reach an agreement. Given that I used to be part of the executive power in my country in a former life, I understand all sides of the argument and I hope that we reach an agreement. I also dare to hope that this House will not overplay its hand, as the English sometimes say.
To conclude, as regards the Instrument for Stability - I still have a few seconds - I would like to say that I very much welcome what Commissioner Piebalgs said, that, indeed, the intention is that we should concentrate, among other things, on the fight against the trafficking of small arms and light weapons. That the intention is to involve NGOs more closely in the working of the Instrument for Stability and to make full use of the even more groundbreaking body of instruments for peacebuilding. If that becomes a reality, you will be able to count on the full support of our group.
on behalf of the Verts/ALE Group. - Mr President, I would like to raise the issue of the Development Cooperation Instrument (DCI) in which I, and also colleagues from the Committee on Development, see an urgent need to strengthen the scrutiny power of Parliament. That is because Parliament has the duty to control where the Commission spends the money and whether it is spent as intended, in this case, on Official Development Assistance (ODA).
We have, in the past, found bad examples of where money was not spent in accordance with ODA criteria or where we found that it did not comply with the goal of poverty eradication. Merely having the right of consultation, our proposals and our ideas were not taken up. This clearly shows that we need a stronger position. We need the power to codecide on where the money goes.
Not only the Commission, but we too as a Parliament have an obligation as regards policy coherence in development. We also need to make sure that the money that is spent goes in the right direction and that other policy fields also work towards the eradication of poverty.
Parliament also has a responsibility towards the citizens of the European Union. We must better control where the money is spent, namely, on poverty eradication. European citizens are in favour of development aid. They are even in favour of providing more development aid - as surveys have shown - but we also have to show clearly how we spend it and that we spend it to the benefit of poor people.
Therefore, the Committee on Development and I urge you to accept delegated acts for the DCI.
on behalf of the ECR Group. - Mr President, the EU is the world's largest multilateral donor of development aid and humanitarian assistance. It also plays an important political role supporting the promotion of human rights and democracy in third countries.
My group, the ECR Group, strongly believes that properly structured new EU financial instruments are therefore essential. They ensure a more efficient and effective way of disbursing EU taxpayers' money and enable Parliament, particularly post-Lisbon, to scrutinise spending and strategic policy in a more open and transparent manner.
This democratic accountability is vital, especially at a time when Member States are themselves making severe cuts to their national expenditures. Investment and development, democracy and human rights are potentially an important way to support, through soft power in particular, the EU's wider foreign policy goals and could also contribute to reducing inward migratory pressures on the EU's external borders. Strong mechanisms to prevent corruption and misuse of EU money are, however, fundamental and we should also be careful not to force our own western liberal values, in particular, so-called reproductory rights, on to others ill-equipped or reluctant to absorb them under the guise of human rights.
Mr President, it is important to make clear at this point that, when it comes to the EU's foreign policy financing instruments, the Treaty of Lisbon abolished the European Parliament's right of supervision. In so doing, the competency for these financing instruments was fully transferred to the Commission and to the High Representative, and with her, to the European External Action Service. I find it completely unacceptable that Parliament and the Council are to be ignored, despite the fact that what is at issue is the European Union's far-reaching foreign policy measures and their implementation.
We support Parliament's cross-group efforts aiming to re-establish parliamentary supervision of the financing instruments. Accordingly, we will support the amendments to the delegated acts in this regard, which, of course, were discussed earlier. All the same, I would like to close by expressing my major concern in respect, in particular, of the Instrument for Stability and the European Instrument for Democracy and Human Rights, as I believe that these instruments are used in an undemocratic and non-transparent way and, in some cases, against the will of the countries in question, which gives them the character of an interventionist EU foreign policy.
on behalf of the EFD Group. - Mr President, there is an anecdote going around the bazaars of Karachi roughly as follows. A thief holds up the President of Pakistan and says: I want your money. The President of Pakistan says: I am President Zardari, your President. The thief says: in that case, I want my money!
This is relevant to the debate today because it emphasises the key point. The European Commission has no money. All the Commission's money comes from the taxpayers of the Member States or, to be precise, the taxpayers of the 14 Member States which are net contributors. Even if the Commission gets its own resources some time, which, on the basis of the votes earlier today, looks depressingly likely, the money spent by the Commission would still be money from taxpayers.
I therefore leave you and ask you to consider very carefully this question: can you really suppose that hard-pressed European taxpayers and UK taxpayers, especially in today's environment, really want an extra EUR 2 billion to be spent - because that is what these proposals provide for - just so that the EU Commissioner can strut about on the world stage?
(DE) Mr President, as ever, the funding bodies of the EU are having some problems. Financial aid is difficult to obtain due to its complexity, while the monitoring systems continue to be designed in a less than optimal way. One example of this is pre-accession aid, which, as we all know, is awarded to potential candidate countries, but which it only makes sense to pay if the states in question are getting to grips with their corruption problems or if the necessary structures are actually established. I hope that, in this connection, the EU has learnt from its overhasty enlargement of 2007. When it comes to the Instrument for Stability and development cooperation, the budgetary funds far too often do not reach, or only partially reach, the local institutions for which they were intended. This is partly due to the weak institutions in the recipient countries, but it is also due to faulty incentive structures and a lack of documented accountability. There is food for thought in the fact that, according to an IMF study, the public expenditure of 33 countries is more than 50% dependent on international development aid. When it comes to financial aid from the EU, of whatever kind, the monitoring needs to be tightened up.
(DE) Mr President, I would like, first of all, to offer my sincere thanks to the rapporteur, Mr Scholz, for the positive and open cooperation that we enjoyed. In the trialogue, in particular, there was not always agreement, but we did enjoy a constructive atmosphere for discussions.
Expanding the financing instrument for cooperation with industrialised and other high income countries and territories will give the EU the opportunity to establish cooperation with the crucial emerging and developing economies on an equal footing. This includes educational exchange programmes under the Erasmus Mundus scheme, and supporting entrepreneurial or cultural cooperation, and is something that I very much welcome. There is one point that I would like to draw your attention to, and that is that, given the EU's current financial situation - and that of every Member State - the Group of the European People's Party (Christian Democrats) does not find it acceptable to demand new, not currently available funding to realise the measures just described. There needs to be a financial evening out with the financing instrument for development cooperation, the resources of which were only intended to be for all the emerging and developing economies. I have therefore tabled an amendment on behalf of the PPE Group that makes it possible to achieve such a financial equilibrium.
I also want to say a quick word about the delegated acts. This is an important issue - it has already been mentioned twice this morning. There is absolutely no doubt, as far as I am concerned, that Parliament must have a right of supervision and veto over the whole package on the financing of foreign cooperation currently under discussion by means of delegated acts. The spirit of the Treaty of Lisbon needs to make itself felt here. There can be no compromise on the issue of whether delegated acts are or are not to be included in the financing instruments.
Mr President, the European instrument for democracy and human rights is crucial for an EU foreign policy seriously committed to the promotion of democracy, the rule of law and human rights worldwide. It is the only instrument that we can now mobilise to help those who stand up for democracy and human rights in countries where basic freedoms are restricted. We can do it without the consent of their respective governments. Obviously, such a valuable instrument must be under proper European Parliament scrutiny, and this is why we demand the delegated acts procedure.
However, we should realise that this instrument is rather limited in terms of the funding available, and a sizeable part of it actually pays for the EU election observation missions: 22% for the period 2011-2013. This means that the budget allocated to the European instrument for democracy and human rights must be significantly increased.
I would like to use this opportunity to point out a new tool which the European Parliament should help create, and which this instrument could fund in order to assist even more efficiently and with more flexibility the people who often risk their lives in fighting for democracy, rule of law and human rights in countries with dictatorships or oppressive regimes, and in countries seeking a transition towards democracy, but where they meet violent anti-democratic forces and where they need much more assistance in terms of building capacities to defeat these anti-democratic forces.
What we need is a cross-party non-governmental European foundation similar to the National Endowment for Democracy established by the US Congress.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, thank you for giving me the floor. My question to Mrs Gomes on her excellent proposal is to ask her what she thinks we could actually learn from the US models for this kind of more flexible and, let us say, less bureaucratic, financing of democratisation and human rights.
Mr President, it is exactly in the flexibility that the beauty lies. Having a cross-party foundation, we would be able to identify particular cases which, on a broad basis, we would see as needing particular assistance, bypassing obstructive governments or authorities or forces, to build capacity for those who are fighting for human rights. I think that the example of the NED in the US is indeed a very enlightening one, and we should not be shy of following what works from other parts of the world, in this case, from our American partners.
We already have the foundations of the different parties working in Europe, but often with different agendas, and certainly there are many cases where they should converge and would then be more efficient in providing assistance to those who are fighting for democracy and human rights.
You deceived me there, Ana. I thought you were finishing, then suddenly you continued your speech, so I did not know whether or not to bang the gavel. The fact is that in the blue card procedure, the questioner has 30 seconds and the person who answers has only 30 seconds.
(FR) Mr President, I am very embarrassed because I would have liked to have taken part in this discussion. I very much doubt that the US model is more effective than the European one. The US model, when it deals with human rights, is essentially selective and completely self-serving because, in truth, the US model is first and foremost about active bilateralism.
I would like to congratulate my colleague, Charles Goerens, on his work, since he has succeeded in strengthening the development dimension of the approach, and I would, of course, like to thank Commissioner Piebalgs for the careful and favourable attention he has paid to this request.
For my part, I would like to make three brief observations. Firstly, dismantling the Community preferences system too quickly can and will have dramatic consequences in some ACP countries that still export bananas. Some of these consequences will directly affect the ability of ACP countries to promote sustainable development. That is why I would like to argue in favour of a reasonable and slightly flexible interpretation of the criteria for allocating aid. Aid should be allocated as a priority to those ACP countries that wish to maintain their banana sector because of the latter's impact on their country's sustainable development. In this respect, it would have been helpful - this was requested but not obtained - to have already had an ex ante impact assessment on the situation of banana exporting countries.
I have two other general observations, and I will certainly come back to these in the following weeks. From my point of view, the best way to channel this aid is, without a doubt, general budgetary aid wherever possible, and sectoral aid wherever desirable. It would have also been helpful perhaps to have had a debate on the quantity of aid and on honouring the commitments made in 2005 by Member States. This is central to the debate. Moreover, what I have heard from some fellow Members here is deeply worrying. Evidently, selfishness is king. I must say that this is rather surprising.
Finally, to answer a number of questions, I would also like nonetheless to revive the idea of including the European Development Fund in the budget, since this would obviously enable us to monitor the Commission's political action directly.
(FR) Mr President, I wish to thank Mr Goerens for having taken into account international standards concerning the health and safety of workers and international environmental standards, especially those which relate, of course, to exposure to pesticides.
This report's defence of small producers is crucial in my view because, need I remind you, in the end they receive only 1.5% of the price paid by the end consumer. It is worth remembering, as you already know, that every year, millions of small farmers are forced to move into shanty towns.
Now that the fight against pesticides and large-scale exposure to pesticides has been addressed in this Chamber, I feel it is crucial to apply the same requirements to the French West Indies, where chlordecone is used, and to the outermost regions. I call on the Commission to do just that.
To conclude, although I welcome the progress made, I would like to reiterate that the fundamental problem with the banana trade is obviously the agricultural model, which should be rethought because it is geared towards exporting only. The agricultural model should be reshaped towards greater self-sufficiency.
(PL) I fully agree with Mrs Gomes that the issue of human rights is one of the most important issues with which we have to deal, which is why I completely fail to understand Mrs Lösing's statement that money spent on human rights is sometimes, if not frequently, misspent. Human rights are our constitutive, if not our most important task as a European Community.
I would also like to refer to one of the instruments for supporting democracy and human rights throughout the world, and to the statement that these instruments should be introduced and made operational regardless of whether third parties and other public authorities have given their agreement. This, I believe, is a key statement which illustrates our duty. We sometimes have to help build democracy and strengthen human rights despite the governments of some countries. I believe that it is a worthwhile exercise, particularly and, above all, in places where the right to freedom of expression is violated. It is our duty.
Mr President, there is an air of unreality about much of this debate. All these reports concerning the promotion of democratic and human rights worldwide and financing instruments for development cooperation must be seen in the context of the chilling statement made yesterday in this very Chamber by the United Nations Secretary-General. He said that 65 million more human beings will be plunged into extreme poverty in our world this year alone.
That is the harsh reality that flies in the face of fine words by government and the Commission. Outside the doors of this Chamber, huge banners with EU logos proclaim: Halt poverty. At the same time, the EU Commission - and indeed the major groups in this Parliament - are pushing neoliberal economic policies that slash budgets and public services, savaging the living standards of ordinary people, while transferring massive resources in bailouts to banks and speculators.
On financing development cooperation, the Commission congratulates itself on the new tariff reductions for bananas agreed with Latin America banana producers, but, in reality, this new arrangement is for the benefit of powerful transnational corporations. The huge banana exporters, like Chiquita and Del Monte, will gain hugely but African, Caribbean and Pacific countries and small producers will be devastated. Of course, the subsidy to small banana growers who face ruin because of the new agreement must not come from established social funds but from elsewhere in the EU budget. Trade should be for the benefit of small producers and working people - the majority - not major transnational corporations.
(EL) Mr President, I fear that the European Union budget for 2011 has erred, both in the provision for medium-term review and by establishing direct revenue from new taxes which, in the final analysis, will be paid by end users, in other words, by European citizens. I feel that this is not the right time to levy these taxes, while Europe is sinking into recession and workers are losing their jobs, their purchasing power and, more importantly, their insurance rights. Instead of giving to European consumers, we are taking away from them. It would appear once again that, in our efforts to achieve budgetary discipline, we have put aside our plans for growth and that, in applying economic theory, we have forgotten political theory.
We must convince European citizens, by example, that we are taking care of them in the best possible way. At this particular juncture, therefore, we should not behave like Marie-Antoinette. I therefore have two specific proposals: firstly, our pay as MEPs should be cut by EUR 1 000 in 2011 and we should each use that money to recruit a young unemployed European citizen from our own country. Secondly, we should cut our travel costs by flying economy class.
Mr President, as is so often the case with EU proposals, these financial instruments include measures which have great emotional appeal. All decent people like us want to stop drug smuggling, people trafficking and the supply of small arms to conflict zones, but it is very easy to be emotional and generous with other people's money.
Thus, while ordinary people in Greece, France, Ireland and Great Britain are having their societies ripped apart by cuts and their backs broken by taxes, the Scholz report will add EUR 176 million to the EUR 172 million already committed to help third-world capitalists gobble up even more of our jobs. The Goerens report will blow EUR 190 million, including EUR 17.4 million for a facility for rapid response to soaring food prices in developing countries. It may have escaped your attention, but food prices are soaring in our constituencies as well.
Worst of all, however, is the Brantner report. Here, on page nine, it speaks of a financial envelope of EUR 2 062 billion by 2013. This is, of course, a misprint. I hope to God it is a misprint, but the fact that such a ridiculous error could slip past all the experts and MEPs who have read this report speaks volumes for the careless abandon with which the European Union spends money.
This money does not grow on trees. It is not handed out by a giant tooth fairy. It is not the Commission's money; it is not MEPs' money. It is taxpayers' money and a hugely disproportionate amount of it is British taxpayers' money.
(FR) Mr President, Commissioner, ladies and gentlemen, for many years, the European Union has maintained a special and strong relationship with ACP countries. This special relationship has resulted, in particular, in the granting of tariff preferences. Such is the case for the banana sector, in which ACP countries have benefited from a preferential trading arrangement for their exports to the European Union.
This preference has been challenged at the WTO, especially by the Latin American countries, which are large exporters of bananas. Therefore, in order to comply with WTO rules and to end a long dispute, the European Union accepted to reduce its tariffs in the banana sector in December 2009.
On account of the privileged partnership that it maintains with ACP countries, the European Union nonetheless wanted to help banana-producing ACP countries to cope with this increased competition. Consequently, Europe has pledged EUR 190 million until 2013 to help banana-producing ACP countries to adapt, be competitive and restructure their sector if need be.
In the report on which we will vote tomorrow, the European Parliament is reaffirming its commitment to, and support for, banana-producing ACP countries, and I very much welcome that. Thus, we have suggested, among other things, that the European Union could adopt complementary measures after 2013 if necessary.
Mr President, we need to push for a maximum of transparency and accountability on the budget as this will contribute highly to the legitimacy of the EU's external policy.
We are talking about significant sums spent on the basis of regulations which leave a considerable margin of manoeuvre for the Commission. This is all right, but we need to exert our full scrutiny on strategy papers, multiannual indicative programmes and the like, as they are of a general scope and supplement the financial instruments by defining priority areas and objectives.
The Commission should show its result in an annual report to Parliament with particular attention to the ODA eligibility of all projects. Programming and planning should be carried out by the same expert people who are doing this now, but the External Action Service itself needs more development and human rights experts to understand and work with these instruments in Brussels and in EU delegations in third countries.
(EL) Mr President, I should like to refer briefly to the issue of democracy and funding to support it abroad. We consider that democracy is a human achievement that needs to be safeguarded. Is, however, democracy as we know it the democracy that we want to - and must - export? I am absolutely certain that the first thing we need do is to improve democracy at home. When we have a country in which abstentions exceed 50%, how can we talk of democracy? When millions of people are unemployed, can we talk of democracy? When, instead of being expressed through elected representatives, democracy is mainly expressed through and, at the same time, is controlled by the media, then what can we say? Is this the sort of democracy that we can be proud of and want to export?
I believe that there truly are nations that need help in order for their rights to win proper support and acceptance from their governments. Surely, however, this should be done with caution, following lengthy investigation of any potential negative, rather than positive, results? Can anyone say that funding democracy in Afghanistan pushed democracy forward? I think that there is far more we can do to make our democracy an example to be copied, rather than paying people to copy us.
(SV) With the Treaty of Lisbon and the new External Action Service, we have the possibility of a greater presence on the world stage. With this, of course, also comes an increase in responsibility.
We have a particular responsibility in all sorts of relations with countries that are not democracies, whether it be in relation to aid or trade. Europe and the EU should and must take the lead. The EU must show the way. Among the financing instruments that we are now debating, there are building blocks that provide us with the prerequisites to really make a difference. The prerequisites are there, but this does not automatically mean that we will succeed. In order for every euro in aid to have the optimum effect, our development work needs to be constantly permeated by democracy promoting initiatives and opinion forming. This may seem self-evident but, in fact, it is not for everyone.
In the United Nations, it is the EU that takes up the cudgels. It is the EU that stands up in the negotiations against totalitarian regimes, and it is we who consistently and unswervingly stand on the side of the vulnerable, and, of course, that is how it should be. It is therefore disappointing to see that, globally, the direction of change is not the one we would like when it comes to democracy and human rights, and I have a feeling that some Members of our Parliament do not fully appreciate the importance of democracy as the most significant and fundamental building block for development.
At regular intervals in the Committee on Development, we see attempts to initiate texts that subtly, between the lines, or even quite openly, give a degree of concession to totalitarian regimes. It was recently claimed, for example, that the main problem in dictatorships is that there is a risk that healthcare will be privatised. The fact that widespread starvation has never occurred in a democracy is seldom pointed out by anyone.
This attitude is quite simply not tenable. In order for our financing instruments within the aid budget to function in an optimum way, we must place the promotion of democracy at the centre of all our external relations, and this must not only happen in formal contexts and verbally, without any practical action being taken.
(FR) Mr President, ladies and gentlemen, I am going to focus my speech on Mr Goerens' report, which deals with the ACP Banana Accompanying Measures (BAM).
As I myself come from one of the only European regions to produce bananas, I can only show solidarity with the ACP producers in question. Solidarity, first and foremost, because a strong historical link unites the European Union to these countries, and we should do our utmost to ensure that they, too, are able to maximise the benefits of globalisation, of which they are, more often than not, the first victims.
Solidarity, also, because the trade concessions generously granted by the Commission to the WTO are in danger of dealing a fatal blow to this agricultural sector in our ACP partner countries. Solidarity, but definitely not naivety, lastly, since the proposal for a BAM regulation as tabled by the Commission put much too much emphasis on the economic diversification aspect.
Given the loss of tariff preference that resulted from the WTO agreement, this programme's main goal is clearly to ensure the sustainability of ACP banana exports and hence, to help make them competitive.
Furthermore, let us be honest, the funds set aside by the BAM are by no means enough and do not extend over a long enough period to make diversification happen.
Finally, I would add that, if we are aware of the urgency of the situation, we can accept these accompanying measures being financed through the extensive redeployment of heading IV of the budget. The Council must be responsible and work towards finding a viable solution for the multiannual financing of this programme.
(PL) The European Instrument for Democracy and Human Rights is, in my view, an instrument that is used and approached too technically at present. It should be a political tool of the European Union to a greater degree, as it has a huge potential to support and promote democracy. However, this would require a change in the way this European financial instrument is approached. To date, the question of supporting democracy has been overshadowed by the issue of human rights. Of course, these are extremely important, but I believe that supporting democracy itself, which is a different matter, should be given a much higher status and much greater weight.
That is why we must also strengthen non-governmental institutions in countries with authoritarian governments. We should focus on grassroots democracy in those countries, building it from the bottom up. This means focusing on civil society organisations which offer innovative methods of expanding the public space. In order to succeed in this, we must first introduce regular monitoring of the impact of those organisations which receive European funding. We must also, as the organisations themselves agree, set up a forum at which regular meetings are held to facilitate communication between donors and recipients, and not only donors from the European Union, but also from elsewhere. Our application forms need to be simplified. At present, they are simply beyond the understanding of many. Finally, the Commission must work to relax financial regulation.
(FR) Mr President, ladies and gentlemen, the title of this debate is likely to create a certain optimism because in theory, it is about defining the procedures for helping banana-producing ACP countries. The reality is entirely different, and I have to say that the way they have been treated throughout this report is quite simply unacceptable. We must first and foremost bear in mind the fact that the banana sector is vital for many African and Caribbean countries.
Yet, despite this, they have made the effort to accept, at the WTO, an agreement which lowers the European customs tariff to EUR 114 per tonne, in order to put an end to a long-standing dispute with Latin American producer countries. However, the Commission seems to have forgotten to inform them of the bilateral negotiations under way with these same countries on a far lower tariff: EUR 75 per tonne. In other words, the commercial consequences of these agreements will be deeply felt in a context in which the lion's share of the European banana market is already held by multinationals based in Latin America.
Faced with this situation, during the last plenary session of the ACP-EU Assembly in Tenerife, all the members agreed to adopt as one a declaration calling for support measures tailored to producers' needs to be implemented without delay.
Back in Brussels and Strasbourg, I see that, unfortunately - and this is no surprise - the right is backtracking and even opposing any reference to this declaration. I am tired of this double-dealing, but, above all, I fear that this weariness is shared by our historical partners, who no longer believe in our will to truly support their development.
Mr President, I welcome this mid-term review of the European Initiative on Democracy and Human Rights (EIDHR), commend the work of the rapporteur and welcome the changes allowing tax payments to be made. Two-thirds of human rights organisations have been unable to obtain local exemptions, so this loophole which has diminished the real needs of the projects will now be filled.
To the Commission, I welcome the structured cooperation which has allowed Parliament to be consulted on your annual programmes, and I support the further amendments today on delegated acts. I also remind you of the need to integrate the findings of the electoral observation missions into follow-up in the country.
And, to the Member States, I remind you that when it comes to the next financial perspective, do not be tempted to cut the EIDHR. It has been tried before and failed, and this Parliament would ensure it would fail again.
(RO) I would like to highlight the implementation of the European Instrument for Democracy and Human Rights in the separatist Transnistria region in the Republic of Moldova. Transnistria is committing serious violations in the areas of democracy and respect for human rights. In this regard, using this instrument offers a good way to promote democracy, the rule of law and respect for human rights in this region.
Projects have been launched as part of the instrument, including the one launched in 2009 on capacity building and promoting human rights and democratic institutions in Moldova's Transnistria region. It entailed the involvement of the region's civil society in the democratic process. However, experience has shown that this instrument has not been used to its maximum capacity as there have been frequent implementation delays and transparency problems. I must stress the need to review this instrument with the aim of devising effective implementation strategies in this region.
(SK) With its budget of EUR 1.1 billion for the period 2007-2013, the European instrument for the promotion of democracy and human rights contributes significantly to the upholding and advancement of human rights and the strengthening of democracy worldwide.
I am pleased that the set of additional amending and supplementing measures takes into consideration and simultaneously makes provision for the changes ensuing from the Treaty of Lisbon by appropriately strengthening the right of Parliament for control in this area. I also consider the explicit stipulation of the possibility to object to the delegated act within the period of two months from the date of notification a substantial asset for Parliament. I believe that the empowerment of the authority of Parliament will help make this instrument more flexible, comply with the new requirements stipulated in the Treaty on the Functioning of the European Union, and better face the challenges involved in the protection of human rights and democracy worldwide.
(RO) The common denominator which the three reports we are currently discussing actually have is that they examine the instruments intended to fund development cooperation and the actions taken to promote democracy and human rights globally.
I believe that it is natural for us to carry out such evaluations of the instruments for funding development cooperation, just as I think it is natural for us to exercise our right of control as part of the comitology procedure and highlight a series of problems linked to the way in which the Commission has implemented the instrument and interpreted some of its basic provisions.
I wanted to speak in support of the proposals tabled by the Committee on Development, which will supplement the accompanying measures proposed by the Commission, especially for the banana sector. On the other hand, I would like to remind everyone that the purpose of the European Union's development policy is to reduce and, in the long term, eradicate poverty. I, too, believe that, in addition to human rights and the promotion of democracy, we must not forget this fundamental objective of eradicating poverty.
(SK) The proposal of the Commission, amending and supplementing the instrument on cooperation with industrialised countries, relates to the extension of the geographic jurisdiction from the original 17 countries to a further 46 countries, to which, thus far, the financing instrument for development cooperation has applied.
I am glad that the European Union has decided to extend cooperation in accordance with the programme of the instrument on cooperation with industrial countries by adding more countries. However, I do not understand the motivation for including some of the countries in this list. I admire the citizens of the Democratic People's Republic of Korea for tolerating and withstanding the long decades of abuse by the military regime, but I fail to understand the Commission officials who, in the submitted proposal, indirectly recommend to us that we help Kim Jong-Il improve the technological base of his military industry so that he may intimidate and threaten neighbouring countries more efficiently. I firmly believe that modernisation of the Korean democratic people's army should not be a priority to which the citizens of the European Union should make financial contributions, and that the Democratic People's Republic of Korea does not yet belong to the list of countries proposed in the appendix by the Commission.
(DE) Mr President, before I start, I would like to thank you for the constructive way in which you chair our session and for your fairness in naming who is to speak and who is not to.
The OECD countries pump over USD 100 billion per annum into development aid. This means that they make up 90% of the publicly funded development aid in the world. The EU is the world's biggest donor of development aid. However, every year, EUR 3 billion worth of aid gets lost due to qualitative defects. What can be done about this? In future, we expect monitoring that ensures that the funds are employed in a way that is traceable and durable.
We also expect the recipient countries to be reminded of their obligations, for example, with regard to cooperation in the repatriation of illegal migrants. It is absolutely possible to use development aid as a means of applying pressure to conclude readmission agreements. Uncooperative countries of origin for millions of illegal migrants must not be allowed to continue to look forward to millions in development aid. I expect clear words in this regard at the forthcoming EU-Africa summit in November.
(FR) Mr President, Commissioner, ladies and gentlemen, the financing instruments for development cooperation and for the promotion of democracy and human rights should be flexible in order to prevent stalemate situations of the kind we have already experienced many times.
The European Union is, in fact, releasing substantial funds. These funds should not be made inaccessible because procedures are too complex. Above and beyond the flexibility given to these instruments, however, I would like to stress the importance of really ensuring that small organisations and structures, too, can benefit from these grants, because nowadays, we are unfortunately too often faced with situations in which only large NGOs benefit from them, and only for a short period.
Indeed, I believe that prioritising small NGOs over longer periods could produce far better results. These days, there are many small grass-roots organisations that do excellent long-term work at local level. They are the real conduits of change, and that is why they, too, should be able to benefit from this aid.
Mr President, giving money from one's own pockets is an act of generosity. Giving money out of other peoples' pockets, those of the taxpayer, is both less generous and less honest. The additional EUR 176 million will not just be given to the poorest countries, but also to emergent countries whose exports are already and increasingly destroying our manufacturing bases and the jobs of our taxpayers.
A desire on the part of the EU to promote democracy and human rights in the Third World might be admirable, if it were not for the fact that European Union countries can, and do, imprison people who have committed neither acts of violence nor theft, but simply expressed heretical or dissenting opinions on political or academic subjects.
European Union countries can, and do, ban political parties openly, as in Belgium and Germany, or by the back door by civil action, as in the United Kingdom. If we wish to spread democracy and human rights worldwide, we would do so more effectively and more cheaply by setting a good example.
Member of the Commission. - Mr President, this has been a fascinating debate. In a way, it very much coincides with yesterday's speech here by Secretary-General Ban Ki-moon, when he clearly said that the EU and the United Nations share responsibility in this world in the fight against poverty, the fight against climate change and the fight against nuclear proliferation. It is a common challenge that we face.
On the whole, our citizens today are not too worried about this issue because they believe that we take care of this issue and also promote our values. Transnistria was mentioned. It is not thousands of kilometres away from us; it is very close. Concerning peace and security, it is true that we do not have too much conflict, but that is because we have an extremely active external policy in order to prevent any conflict as soon as it starts.
I believe that we have experience that we can be proud of. Financial instruments definitely help us to address these challenges. I believe that today's debate was basically very positive about the experience that we have had from the financial instruments. At the same time, I would emphasise that we have full accountability, and that it is taxpayers' money. Whenever we start a project, there are ex ante controls and there are ex post controls afterwards. There is a Court of Auditors of the European Union that looks not only at whether the money is spent correctly, but also at the political reasoning behind this. The Committee on Budgetary Control is quite tough with regard to any Commission spending, so I can assure you that taxpayers' money is very much valued and is spent with good purpose.
We always discuss how to be more effective, but I can assure you that we follow policy objectives that have been agreed with this House. Today's debate has already started the next debate, because ambition concerning the revision of financial instruments has been rather humble until now. We wanted just to adopt them until the year 2013, with some particularities.
Some of you address the challenge for countries that will have particular issues because of our agreement on the banana trade. It is necessary to adopt banana accompanying measures as soon as possible. It is not only our credibility which is at stake; countries really face a challenge. That is the reasoning behind it. I believe that this House was very supportive of it. We have started to debate what will happen after 2013, and I would draw your attention to the fact that this is the beginning of the debate. We are not prejudging what will happen after 2013. The budget review was adopted by the Commission yesterday; it will be considered in this House.
I intend to discuss the Green Paper on modernisation and development policy within the Commission. I believe my colleagues will also come forward with issues. We need to agree on policy priorities and also financial instruments well in advance so that we do not need to make an adjustment later if we find that there is not sufficient money in one instrument and we try to cover some of the priorities with reallocation.
I understand that this is not the best possible way, but it means that before adjusting the financial framework, we should agree what we would like to achieve, which instruments should be applied, and what scope we would like to see.
I would like to emphasise that, as a Commissioner, I have two budgetary authorities. One is definitely this House, but the other is the Council. I believe this means that, for all the scrutinies that we will carry out and on which we should agree, we need to follow the letter of the Lisbon Treaty, with the political willingness to find the right compromise so that democratic scrutiny can be fully emphasised to show that it is efficient, swift and effective.
This is exactly what we have discussed today in the meeting that I mentioned in the first speech. I have every reason to believe that we will find the necessary compromise. It will not be easy; it will require a lot of political will. On the Commission side, we definitely have the political will because I know what the stakes are, particularly for some of the measures where we need a swift conclusion of this process.
Thank you very much. I very much commend the work of the rapporteurs, which was very much appreciated from our side.
rapporteur. - What will happen after 2013?
As regards the stability instrument, we have seen that it is wonderful because it is more flexible than other instruments, but that also occasionally leads to misuse for food crises, for humanitarian and natural disasters. That should really be stopped and we should clarify, for the period after 2013, that this is really for conflict situations, and maybe add more flexibility to other instruments in order to address more emergency situations.
Then there was another thing that I would like to highlight. The recent British defence review puts conflict prevention at the core of the External Action Service. I find that quite interesting and correct. I think it is the right way forward to say that the External Action Service should become the hub for conflict prevention, in the interest of internal coherence. The tools that it needs include the stability instrument. I see others, like a mediation cell, being created within the appropriate structures. I think we should build on this when we look at the period after 2013, and ask: What do we need in terms of money and resources so as to really become a driving force for conflict prevention?
Mr President, ladies and gentlemen, first of all, I should like to offer a heartfelt greeting to Commissioner Piebalgs and appeal to him to take an active part, as I believe he sincerely will, in the measures to be voted on tomorrow, because it is a matter of great importance for the European Parliament, which will have greater power after the Treaty of Lisbon. Thank you, Commissioner Piebalgs.
I should also like to thank all the speakers who gave their support during today's debate. I sincerely hope that tomorrow's vote will obtain a very broad majority, if not unanimous approval, thereby ensuring a great victory for the report by Mr Mitchell, precisely because it is important that the European Parliament has greater powers after the Treaty of Lisbon.
I would like to thank my fellow Members for participating in this debate. Your comments have actually drawn attention to the same question that we, the rapporteurs, have had to grapple with in the past period. I would like to thank the Commissioner for his constructive approach to this debate. What we have seen today is that - as almost all speakers confirmed - the European financing instrument for democracy and human rights is a very important and perhaps the only instrument of the European Union for the democratisation of third countries and the defence of human rights designed in such a way that civil society organisations can receive it directly. It can be paid out directly to organisations working in the field, without the support of the third country. This is why it is important and we consider it necessary to promote every technical facilitation that will enable these organisations to access the aid that is often crucial to their survival.
At the same time, and for this very reason, since this programme involves such a priority area and we are talking about an instrument that is intended directly for these NGOs and civil society organisations, it is important that Parliament has a say in the elaboration of the strategy and long-term programme, and it is essential that Parliament should see how these funds are used, and not only at the end of the seven-year financial framework. This is why we consider it important to emphasise Parliament's democratic right of oversight and its right to have a say. I believe that a joint solution will be found, especially after the meeting this morning with both Mrs Ashton and Commissioner Piebalgs, and I, too, seriously believe that if the political will is there, the legal obstacles will be overcome. This, then, is the view we should take as we look ahead to the coming weeks.
Mr President, the cooperation between the Commission and Parliament in relation to the Instrument for democracy and human rights was good; the relationship was very cooperative, in fact. Occasionally, MEPs were invited to take part in an exchange of opinion between the Commission and civil society on specific programmes. The debate, too, has shown that there are hardly any problems in administering the instrument. That does not mean, however, that we can rule out occasional problems in application in future. That is why Parliament's right of supervision is very important. However, the one point on which we have not been able to reach agreement so far is the establishment of a binding right of supervision for Parliament, which the Treaty of Lisbon allows for. I therefore join the multiple others who have expressed the hope that we reach a compromise - in other words, a political solution - quickly and one that takes full account of Parliament's rights.
Mr President, Commissioner Piebalgs, ladies and gentlemen, as the debate draws to a close, I would just like to express my sincere thanks, once again, to the shadow rapporteurs and to Mrs Lochbihler, for the constructive and results-oriented cooperation stretching back over a year of working together.
The debate today has demonstrated that financial issues, the use of budget resources, planning and the issue of the political control of the instruments are highly political issues. To close this debate, I would therefore like to summarise what form the instruments are to take. How we realise them has much to do with how European citizens perceive the European Union and thus, also with how the use of resources for one instrument or another is accepted by citizens. I can therefore only repeat what I said to Baroness Ashton and to you, Commissioner, this morning during the briefing of the steering committee for the working group on delegated acts, which was that I think there is an urgent need to quickly reach a solution in relation to delegated acts, whilst preserving the legal and political responsibility of the legislator and the Commission. The Instrument for cooperation with industrialised and other high income countries and territories (ICI) is being fundamentally amended in this parliamentary term. We plan to release up to EUR 348 million for cooperation in the fields of science, academic exchanges, the Erasmus Mundus programme, culture, environmental protection and renewable energy sources and the stimulation of bilateral trade relations. The aim is for particular consideration to be given, here, to small and medium-sized enterprises.
I have the following to say to the empty benches facing me, including because Mr Griffin is no longer there: I believe this to be a very important contribution towards the European Union's openness to the rest of the world and towards its acceptance, both by its own citizens and by other countries with which we enter into exchanges.
In conclusion, then, we have started this financing instrument on its way through successful compromise negotiations between the Council and Parliament and attempted to adapt it to the challenges of the future and to reach agreement on all the issues of content. I hope that, with the vote in this House tomorrow, we will take a decisive step forwards.
Mr President, I make no secret of the fact that the provisions set out in the Banana Accompanying Measures are a gamble on the future, for various reasons.
Firstly, the general trend of reducing trade preferences, from which ACP countries have benefited until now, is not going to change any time soon. Negotiations under way are already aiming at tariffs close to EUR 75 per tonne of bananas, whereas we are working here on the basis of EUR 114 per tonne.
Secondly, the Commission had no other choice but to agree to negotiate a tariff reduction agreement with the countries competing with the banana-exporting ACP countries. The alternative would have meant leaving the Dispute Settlement Body to sort out the problem. Personally, I believe that a negotiated solution is the lesser evil for ACP countries, and this is the spirit in which we must also approach the Banana Accompanying Measures, since they would not have been the automatic outcome of a judgment by the Dispute Settlement Body.
Thirdly, since the world is not going to end in 2013, which is the year when the Banana Accompanying Measures will end, we continue to believe that it is important to start preparing right now for the period after 2013.
Indeed, the EUR 114 tariff paid at the borders of the European Union on each tonne of bananas is already soon going to be exceeded in practice. I said at the outset that we were already talking about EUR 75 per tonne.
I feel it is wise, therefore - and this is my fourth point - to preserve the European Parliament's supervisory powers. We must ensure that the right to oversee strategy papers, laid down in Article 290, does not become a dead letter. I think we can safely say that, in this instance, our cooperation with the Commission has been extremely fruitful. This Parliament is not a troublemaker; on the contrary, it is forever enriching the debate and helping the Commission move forward on this matter.
Finally, Mr President, this is a personal observation, but I am making it as rapporteur, even so. Once more, we are witnessing here a squabble between emerging countries, on the one hand, and least developed countries, on the other. Moreover, were it not for the European Union acting as an ally of the weak in order to mitigate the likely effects of a trade agreement, in all its brutality, the least developed countries would feel even more isolated.
I invite the Commission to start thinking right now about the period after 2013, because I believe that the measures which will be decided on now and which, I hope, will come into force before too long, will suffice to make banana production sustainable in the countries concerned. I hope that these measures can help ensure the long-term survival of the banana sector and that those who are unable to keep producing can find alternatives.
I think that, post-2013, as I have already said, water will continue to flow under the bridges over the Rhine and the problems with regard to the banana sector will still be there. We already need to be thinking about a post-2013 strategy.
The debate is closed.
The vote will take place tomorrow, Thursday, 21 October 2010, at 12:00.